DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to Amendment filed on 1/14/2021.
In the instant Amendment, claims 7, 14 and 16 have been amended; claims 7, 14 and 16 are independent claims. Claims 7, 9-12, 14, 16, 18, 20 and 21 have been examined and are pending. This Action is made Final. 

Response to Arguments
Applicant’s Argument with respect to 35 U.S.C. 103 have been considered, but are moot in view of new grounds of rejection.  
Applicant’s Argument with respect to the Double Patenting rejection have been fully considered; however the examiner notes the Instant Application, to those of ordinary skill in the art, found to be substantially similar and/or an obvious variant with respect to U.S. Patent No 10,061,931, as per the rejection in the Instant Action; therefore the examiner finds any arguments not persuasive with respect to Double Patenting.







Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claim(s) 7, 14, and 16 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,061,931. Although the claims at issue are not identical, they are not patentably distinct from each other because:

U.S. Patent No. 10,061,931
Instant Case: 16/048,718
Claim 1:
An information processing apparatus comprising: 
a memory device that stores a set of instructions; and 
at least one processor that executes instructions in the memory device to: 
execute, in accordance with an activation of the information processing apparatus, a first login process of an unspecified user into the information processing apparatus, 
display a menu screen for selecting one of a plurality of applications, in a state in which the first login process is executed, 
accept, in a state in which a logged in user is the unspecified user, a selection of one of the plurality of applications, 
execute, in a state in which a logged in user is the unspecified user, an application selected by a user using the menu screen, in a state in which the unspecified user is allowed to use the selected application, 
display, in a state in which a logged in user is the unspecified user, a login screen, in a state in which the unspecified user is not allowed to use the selected application, 
execute, in a state in which a logged in user is the unspecified user, a second login process of a specified user into the information processing apparatus, and 
execute the selected application that the unspecified user is not allowed to use, in a state in which the specified user has an authority to use the selected application and a logged in user is the specified user, 
wherein, in a state in which the specified user does not have the authority to use the selected application and a logged in user is the specified user, the logged in user is not allowed to use the selected application, wherein the information processing apparatus allows the specified user to log into the information processing apparatus in a state in which the unspecified user has logged into the information processing apparatus, and wherein the information processing apparatus does not allow a first specified user to log into the information processing apparatus in a state in which a second specified user has already logged into the information processing apparatus.

, the apparatus comprising:
one or more memory devices that store a set of instructions; 
and one or more processors that execute the set of instructions to:
execute a first login process for a user;
receive an instruction for selecting a function among the plurality of functions;
permit the user to use the selected function in a state in which the user is logged 
display, on a display unit, a screen configured to input login information in a state in which the user is logged in according to the first login process and does not have authority to use the selected function;
execute a second login process for the user based on the login information input via the screen; and
permit the user to use the selected function, in a state in which the user is logged in according to the second login process and has authority to use the selected function, and not permit the user to use the selected function, in a state in which the login information is input via the screen and the user does not have authority to use the selected function; 
wherein, when the user is logged in according to the second login process, user authority information associated with the user logged in according to the first login process 

emphasis added).  More specifically, one of ordinary skill in the art would realize supra, in U.S. Patent 10,061,931 is/are substantially similar to the steps recited in the Instant Application by those of ordinary skill in the art; more specifically:  U.S. Patent No 10,061,931, provides substantially similar functions for Claim 7 and similarly claim 14 and 16, as emphasized above for U.S. Patent No 10,061,931 such features would read on execute a first login process for a user; receive an instruction for selecting a function among the plurality of functions; permit the user to use the selected function in a state in which the user is logged in according to the first login process and has authority to use the selected function; display, on a display unit, a screen configured to input login information in a state in which the user is logged in according to the first login process and does not have authority to use the selected function; execute a second login process for the user based on the login information input via the screen; and permit the user to use the selected function, in a state in which the user is logged in according to the second login process and has authority to use the selected function, and not permit the user to use the selected function, in a state in which the login information is input via the screen and the user does not have authority to use the selected function as recited for Claim 7 and similarly claim 14 and 16.  Inasmuch it is found that the Instant Application would be an obvious variant known to those of ordinary skill in the art with respect to U.S. Patent No 10,061,931.  This is a nonstatutory obviousness-type double patenting rejection. 
Regarding claims 9-12, 18, and 20-21, claims 9-12, 18, and 20-21 depend from independent claim 7; and therefore respectively and inherit the Double Patenting rejection. 




		Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 7, 11, 14, 16, 18, 20, and 21  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uruta (US 2005/0265744 A1) in view of Yadav et al. (US 2007/0180501 A1).

Regarding Claim 7;
Uruta discloses an image processing apparatus having a plurality of functions including a copy function (FIG. 1 – MFP w/ Copier), the apparatus comprising:
one or more memory devices that store a set of instructions (FIG. 1 – MFP and [0037]); 
and one or more processors that execute the set of instructions to (FIG. 1 – MFP w/ CPU and [0037]):
execute a first login process for a user (FIG. 2 – Hold Login Key Down and FIG. 5-6 and [0050] – the login process... user A is thus logged into the MFP 1);
receive an instruction for selecting a function among the plurality of functions (FIG. 5-6 and [0052] – Specifically, the pressing of the "printer default setting" key 22 results in a corresponding signal being sent from the OCS 6 to the SCS 5, which requests an authorization determination from the UCS 4 regarding the requested operation. Because the "printer default setting" operation is executable for user A ("Yes" in response to decision step S5), the printer default setting window 27 is displayed (step S6), and the MFP 1 awaits further input instructions from user);
permit the user to use the selected function in a state in which the user is logged in according to the first login process and has authority to use the selected function (FIG. 5-6 and [0052] – Specifically, the pressing of the "printer default setting" key 22 results in a corresponding signal being sent from the OCS 6 to the SCS 5, which requests an authorization determination from the UCS 4 regarding the requested operation. Because the "printer default setting" operation is executable for user A ("Yes" in response to decision step S5), the printer default setting window 27 is displayed (step S6), and the MFP 1 awaits further input instructions from user);
display, on a display unit, a screen configured to input login information in a state in which the user is logged in according to the first login process and does not have authority to use the selected function (FIG. 5A-B – Operation Impossible → Cancel of Last Login → Displaying Login Window and FIG. 6- S7→S10 and [0053]-[0054] - When it is confirmed that user A is a user without authority of a manager ("Yes" in response to decision step S7), a cancellation request of the log-in of user A is sent to the UCS 4 and the user verification for user A is canceled (step S8). In order to receive and process a login verification by a user with an authority level that can successfully request performance of the operation, the login display 24 shown in FIG. 4 is again displayed);
(FIG. 5-6 and [0055] - In the login display 24, a name of user B, who has authority of a manager, is entered into the user name input area 25 and a corresponding password is entered into the password input area 26. The login process, as described above, is performed for user B (step S10) and, afterwards, the process advances to step S3 of FIG. 6 to again determine if the "system default setting" operation is executable for the current user, in this case user B); and
permit the user to use the selected function, in a state in which the user is logged in according to the second login process and has authority to use the selected function (FIG. 5-6 and [0053] and [0055] – Because User B has manager-level authority, the operation is executable), and not permit the user to use the selected function, in a state in which the login information is input via the screen and the user does not have authority to use the selected function (FIG. 5A-B and FIG. 6 – Response Makes Possible → No and [0053] and [0055]) and
wherein, when the user is logged in according to the second login process, user authority information associated with the user logged in according to the first login process is “maintained” with user authority information associated with the user logged in according to the second login process ([0068]-[0069] - In this embodiment, a manager user is able to temporarily log into the image forming apparatus to execute a particular operation that requires manager-level authorization. This method does not cancel the verification of the previously-logged-in user, who is a non-manager. In this way, the present invention provides for execution of an operation without logging-out the previous, non-manager user and by allowing a temporary verification by a manager user).
Uruta fails to explicitly disclose wherein, when the user is logged in according to the second login process, user authority information associated with the user logged in according to 
	However, in an analogous art, Yadav teaches wherein, when the user is logged in according to the second login process, user authority information associated with the user logged in according to the first login process is synthesized with user authority information associated with the user logged in according to the second login process (Yadav, [0065] - At arrow 13, the rights elevator elevates the user's rights effective to enable a disabled or prohibited task. The rights elevator may temporarily elevate the user's rights just for the now-permitted task. From FIG. 3, for instance, the tools may elevate the user's rights for just those tasks corresponding to the elevation indicia selected by the user and [0071] - Following performance of or permission to perform the prohibited task, rights elevator 114 may lower the user's rights (e.g., return to the user to his or her limited -rights account or rights context). In at least this sense the elevation of rights may be temporary).  As reasonably constructed, “may” represents an indication of possibility so rights “may” be temporary, or as reconstructed constructed “may” not be temporary it is an indication of possibility.  Thus such elevated rights would be “synthesized” with respect to the user logged in according to the second login process.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Yadav with the apparatus of Uruta to include wherein, when the user is logged in according to the second login process, user authority information associated with the user logged in according to the first login process is synthesized with user authority information associated with the user logged in according to the second login process to provide users with means for users to perform a disabled or prohibited task without requiring that the user logoff and back on (Yadav, [0006]).
Regarding Claim 11;
Uruta and Yadav discloses the method to Claim 7.
	Uruta further discloses wherein the selected function includes a copying function (FIG. 1 and 2).

Regarding Claim 14; claim 14 is directed to a method associated with the apparatus claimed in claim 7. Claim 14 is similar in scope to claim 7, and is therefore rejected under similar rationale. 

Regarding Claim 16; claim 16 is directed to a non-transitory computer-readable medium associated with the apparatus claimed in claim 7. Claim 16 is similar in scope to claim 7, and is therefore rejected under similar rationale.

Regarding Claim 18;
Uruta and Yadav discloses the method to Claim 7.
Uruta discloses wherein, in the state in which the login information is input via the screen and the user does not have authority to use the selected function, the user is not logged into the image  processing apparatus according to the second login process (FIG. 6 – (Loop) Proceeding to login verification processes → ...No...  → Previous User Still Logged-In → Requiring cancelation of last logged-in user verification to USC).




Regarding Claim 20;
Uruta and Yadav discloses the method to Claim 7.
Uruta discloses wherein whether or not a user has to login to the image processing apparatus is determined by a determination in at least the second login process (FIG. 5A-B and FIG. 6 – (Loop) Proceeding to login verification processes )., and wherein whether or not the user is permitted to use the selected  function is determined at least in part by the determination in at least the second login process (FIG. 5A-B and FIG. 6 – (Loop) Proceeding to login verification processes → Response makes process possible.,

Regarding Claim 21;
Uruta and Yadav discloses the method to Claim 20.
Uruta discloses wherein function information indicating one or more functions which are permitted to be used by a specific user is stored in the image processing apparatus (FIG. 1 – UCS and [0042] - In one example of using the MFP 1, a user A without authority of a manager and a user B with authority of a manager are both preliminarily registered in the address book 8 by the UCS 4 in response to data inputted from the interface 7 or from the operation panel 10), and wherein the determination in at least the second login process is performed based on user identification information included in the login information input via the screen and the stored function information (FIG. 5A-B and FIG. 6 – (Loop) Proceeding to login verification processes → Response makes process possible).




Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uruta (US 2005/0265744 A1) in view of Yadav et al. (US 2007/0180501 A1) and further in view of Jung (US 8,570,544 B2).

Regarding Claim 9;
Uruta and Yadav discloses the method to Claim 7.
Uruta discloses wherein the one or more processors execute the set of instructions to: display, in the state in which the user is logged in according to the second login process and has authority to use the selected function (FIG. 5A-B and FIG. 6), and concepts related to a second login process (FIG. 5A-B and FIG. 6),
Uruta and Yadav fails to explicitly disclose a screen indicating that the user logged in according to the second login process cannot execute a second function other than the selected function among the plurality of functions, in a case where the user logged in according to the second login process does not have authority to use the second function.
However, in an analogous art, Jung teaches a screen indicating that the user logged in according to the ... login process cannot execute a second function other than the selected function among the plurality of functions, in a case where the user logged in according to the ... login process does not have authority to use the second function(Jung, col. 4, lines 55-col. 5, lines 8 - When the user ID and the password are correctly input, the control unit 170 authenticates the user's identity and, if the user requests to use certain functions such as a copy and facsimile function, checks whether the user is permitted to use the requested functions. When the user is not permitted to use the requested functions, the control unit 170 sends a signal to present an error message through the display unit 122. The error message may include an audible signal as well as a visual signal. When the requested functions are permitted to be used by the user, on the other hand, the control unit 170 controls the MFP 100 to perform the requested functions).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Jung with the apparatus of Uruta and Yadav to include a screen indicating that the user logged in according to the ... login process cannot execute a second function other than the selected function among the plurality of functions, in a case where the user logged in according to the ... login process does not have authority to use the second function to provide users with means for restricting the use of a multifunction peripheral (MFP) to a registered user (Jung, col. 1, lines 15-20)











Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uruta (US 2005/0265744 A1) in view of Yadav et al. (US 2007/0180501 A1) and further in view of Suzuki (US 2008/0080887 A1).

Regarding Claim 10
Uruta and Yadav discloses the method to Claim 7.
	Uruta and Yadav fails to explicitly disclose wherein the one or more processors execute the set of instructions to: execute the first login process for the user automatically in a state in which the image processing apparatus is activated. 
	However, in an analogous art, Suzuki teaches wherein the one or more processors execute the set of instructions to: execute the first login process for the user automatically in a state in which the image processing apparatus is activated ([0068]  - User 0 who has automatically been logged in upon turning ON the power supply).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Suzuki with the apparatus of Uruta and Yadav to include wherein the selected function is a network management function to provide users with means for improving the users feeling and operating ease (Suzuki, [0007]).





Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uruta (US 2005/0265744 A1) in view of Yadav et al. (US 2007/0180501 A1) and further in view of Sugishita et al. (US 2005/0268104 A1).

Regarding Claim 12;
Uruta and Yadav discloses the method to Claim 7.
Uruta and Yadav fails to explicitly disclose wherein the selected function is a network management function.
However, in an analogous art, Sugishita wherein the selected function is a network management function. (Sugishita, FIG. 25).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Sugishita with the apparatus of Uruta and Yadav to include wherein the selected function is a network management function to provide users with means for performing authentication and charging of an image forming apparatus (Sugishita, [0002]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385.  The examiner can normally be reached on Monday-Friday 10am - 6pm (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/KARI L SCHMIDT/Primary Examiner, Art Unit 2439